Case 2:19-cv-05250-DDP-MRW Document 1 Filed 06/17/19 Page 1 of 8 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
  4     San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
  5     San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
  6     phylg@potterhandy.com
  7     Attorneys for Plaintiff
  8
  9
 10                             UNITED STATES DISTRICT COURT
 11                            CENTRAL DISTRICT OF CALIFORNIA

 12
        Chris Langer,                            Case No.
 13
                  Plaintiff,
 14                                              Complaint For Damages And
          v.                                     Injunctive Relief For Violations
 15                                              Of: American’s With Disabilities
        Pico Robertson Ventures LLC, a           Act; Unruh Civil Rights Act
 16     California Limited Liability
        Company;
 17     Sergio A. Marroquin; and Does 1-
        10,
 18
                  Defendants.
 19
 20
            Plaintiff Chris Langer complains of Pico Robertson Ventures LLC, a
 21
      California Limited Liability Company; Sergio A. Marroquin; and Does 1-10
 22
      (“Defendants”), and alleges as follows:
 23
 24
        PARTIES:
 25
        1. Plaintiff is a California resident with physical disabilities. He is a
 26
      paraplegic who cannot walk and who uses a wheelchair for mobility. He has a
 27
      specially equipped van with a ramp that deploys out of the passenger side of
 28
      his van and he has a Disabled Person Parking Placard issued to him by the State

                                            1

      Complaint
Case 2:19-cv-05250-DDP-MRW Document 1 Filed 06/17/19 Page 2 of 8 Page ID #:2




  1   of California.
  2     2. Defendant Pico Robertson Ventures LLC owned the real property
  3   located at or about 8822 W. Pico Blvd., Los Angeles, California, in May 2019.
  4     3. Defendant Pico Robertson Ventures LLC owns the real property located
  5   at or about 8822 W. Pico Blvd., Los Angeles, California, currently.
  6     4. Defendant Sergio A. Marroquin owned Beverly Hills Vacuum and
  7   Lighting located at or about 8822 W. Pico Blvd., Los Angeles, California, in
  8   May 2019.
  9     5. Defendant Sergio A. Marroquin owns Beverly Hills Vacuum and
 10   Lighting (“Store”) located at or about 8822 W. Pico Blvd., Los Angeles,
 11   California, currently.
 12     6. Plaintiff does not know the true names of Defendants, their business
 13   capacities, their ownership connection to the property and business, or their
 14   relative responsibilities in causing the access violations herein complained of,
 15   and alleges a joint venture and common enterprise by all such Defendants.
 16   Plaintiff is informed and believes that each of the Defendants herein,
 17   including Does 1 through 10, inclusive, is responsible in some capacity for the
 18   events herein alleged, or is a necessary party for obtaining appropriate relief.
 19   Plaintiff will seek leave to amend when the true names, capacities,
 20   connections, and responsibilities of the Defendants and Does 1 through 10,
 21   inclusive, are ascertained.
 22
 23     JURISDICTION & VENUE:
 24     7. The Court has subject matter jurisdiction over the action pursuant to 28
 25   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 26   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 27     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 28   of action, arising from the same nucleus of operative facts and arising out of


                                             2

      Complaint
Case 2:19-cv-05250-DDP-MRW Document 1 Filed 06/17/19 Page 3 of 8 Page ID #:3




  1   the same transactions, is also brought under California’s Unruh Civil Rights
  2   Act, which act expressly incorporates the Americans with Disabilities Act.
  3     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  4   founded on the fact that the real property which is the subject of this action is
  5   located in this district and that Plaintiff's cause of action arose in this district.
  6
  7     FACTUAL ALLEGATIONS:
  8     10. Plaintiff went to the Store in May 2019 with the intention to avail
  9   himself of its items and to assess the business for compliance with the
 10   disability access laws.
 11     11. The Store is a facility open to the public, a place of public
 12   accommodation, and a business establishment.
 13     12. Parking spaces are one of the facilities, privileges, and advantages
 14   offered by Defendants to patrons of the Store.
 15     13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 16   to provide accessible parking.
 17     14. Currently, the defendants do not provide accessible parking.
 18     15. Plaintiff personally encountered this barrier.
 19     16. By failing to provide accessible parking, the defendants denied the
 20   plaintiff full and equal access.
 21     17. The failure to provide accessible parking created difficulty and
 22   discomfort for the Plaintiff.
 23     18. Paths of travel are another one of the facilities, privileges, and
 24   advantages offered by Defendants to patrons of the Store.
 25     19. Even though the plaintiff did not confront the barriers, the defendants
 26   fail to provide accessible paths of travel.
 27     20. The Store has a sales counter where it handles its transactions with
 28   customers.


                                                3

      Complaint
Case 2:19-cv-05250-DDP-MRW Document 1 Filed 06/17/19 Page 4 of 8 Page ID #:4




  1     21. The defendants fail to provide an accessible sales counter.
  2     22. The defendants have failed to maintain in working and useable
  3   conditions those features required to provide ready access to persons with
  4   disabilities.
  5     23. The barriers identified above are easily removed without much
  6   difficulty or expense. They are the types of barriers identified by the
  7   Department of Justice as presumably readily achievable to remove and, in fact,
  8   these barriers are readily achievable to remove. Moreover, there are numerous
  9   alternative accommodations that could be made to provide a greater level of
 10   access if complete removal were not achievable.
 11     24. Plaintiff will return to the Store to avail himself of its items and to
 12   determine compliance with the disability access laws once it is represented to
 13   him that the Store its facilities are accessible. Plaintiff is currently deterred
 14   from doing so because of his knowledge of the existing barriers and his
 15   uncertainty about the existence of yet other barriers on the site. If the barriers
 16   are not removed, the plaintiff will face unlawful and discriminatory barriers
 17   again.
 18     25. Given the obvious and blatant nature of the barriers and violations
 19   alleged herein, the plaintiff alleges, on information and belief, that there are
 20   other violations and barriers on the site that relate to his disability. Plaintiff will
 21   amend the complaint, to provide proper notice regarding the scope of this
 22   lawsuit, once he conducts a site inspection. However, please be on notice that
 23   the plaintiff seeks to have all barriers related to his disability remedied. See
 24   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 25   encounters one barrier at a site, he can sue to have all barriers that relate to his
 26   disability removed regardless of whether he personally encountered them).
 27
 28


                                                4

      Complaint
Case 2:19-cv-05250-DDP-MRW Document 1 Filed 06/17/19 Page 5 of 8 Page ID #:5




  1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  3   Defendants.) (42 U.S.C. section 12101, et seq.)
  4     26. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  5   again herein, the allegations contained in all prior paragraphs of this
  6   complaint.
  7     27. Under the ADA, it is an act of discrimination to fail to ensure that the
  8   privileges, advantages, accommodations, facilities, goods and services of any
  9   place of public accommodation is offered on a full and equal basis by anyone
 10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 11   § 12182(a). Discrimination is defined, inter alia, as follows:
 12            a. A failure to make reasonable modifications in policies, practices,
 13                or procedures, when such modifications are necessary to afford
 14                goods,    services,    facilities,   privileges,    advantages,   or
 15                accommodations to individuals with disabilities, unless the
 16                accommodation would work a fundamental alteration of those
 17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 18            b. A failure to remove architectural barriers where such removal is
 19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 20                defined by reference to the ADA Standards.
 21            c. A failure to make alterations in such a manner that, to the
 22                maximum extent feasible, the altered portions of the facility are
 23                readily accessible to and usable by individuals with disabilities,
 24                including individuals who use wheelchairs or to ensure that, to the
 25                maximum extent feasible, the path of travel to the altered area and
 26                the bathrooms, telephones, and drinking fountains serving the
 27                altered area, are readily accessible to and usable by individuals
 28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                              5

      Complaint
Case 2:19-cv-05250-DDP-MRW Document 1 Filed 06/17/19 Page 6 of 8 Page ID #:6




  1     28. When a business provides parking for its customers, it must provide
  2   accessible parking.
  3     29. Here, the failure to provide accessible parking is a violation of the law.
  4     30. When a business provides paths of travel, it must provide accessible
  5   paths of travel.
  6     31. Here, the failure to provide accessible paths of travel is a violation of the
  7   law.
  8     32. When a business provides facilities such as a sales or transaction
  9   counter, it must provide an accessible sales or transaction counter.
 10     33. Here, the failure to provide an accessible sales counter is a violation of
 11   the law.
 12     34. The Safe Harbor provisions of the 2010 Standards are not applicable
 13   here because the conditions challenged in this lawsuit do not comply with the
 14   1991 Standards.
 15     35. A public accommodation must maintain in operable working condition
 16   those features of its facilities and equipment that are required to be readily
 17   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 18     36. Here, the failure to ensure that the accessible facilities were available
 19   and ready to be used by the plaintiff is a violation of the law.
 20
 21   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 22   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 23   Code § 51-53.)
 24     37. Plaintiff repleads and incorporates by reference, as if fully set forth
 25   again herein, the allegations contained in all prior paragraphs of this
 26   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 27   that persons with disabilities are entitled to full and equal accommodations,
 28   advantages, facilities, privileges, or services in all business establishment of


                                               6

      Complaint
Case 2:19-cv-05250-DDP-MRW Document 1 Filed 06/17/19 Page 7 of 8 Page ID #:7




  1   every kind whatsoever within the jurisdiction of the State of California. Cal.
  2   Civ. Code §51(b).
  3      38. The Unruh Act provides that a violation of the ADA is a violation of the
  4   Unruh Act. Cal. Civ. Code, § 51(f).
  5      39. Defendants’ acts and omissions, as herein alleged, have violated the
  6   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  7   rights to full and equal use of the accommodations, advantages, facilities,
  8   privileges, or services offered.
  9      40. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 10   discomfort or embarrassment for the plaintiff, the defendants are also each
 11   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 12   (c).)
 13
 14             PRAYER:
 15             Wherefore, Plaintiff prays that this Court award damages and provide
 16   relief as follows:
 17           1. For injunctive relief, compelling Defendants to comply with the
 18   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 19   plaintiff is not invoking section 55 of the California Civil Code and is not
 20   seeking injunctive relief under the Disabled Persons Act at all.
 21           2. Damages under the Unruh Civil Rights Act, which provides for actual
 22   damages and a statutory minimum of $4,000 for each offense.
 23
 24
 25
 26
 27
 28


                                               7

      Complaint
Case 2:19-cv-05250-DDP-MRW Document 1 Filed 06/17/19 Page 8 of 8 Page ID #:8




  1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
  2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  3
      Dated: June 13, 2019            CENTER FOR DISABILITY ACCESS
  4
  5
                                      By:
  6
  7                                   ____________________________________
  8                                          Russell Handy, Esq.
                                             Attorney for plaintiff
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                            8

      Complaint
